UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7203


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SERGIO BARRIOS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:97-cr-00249-LMB-2)


Submitted:   October 15, 2015               Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sergio Barrios, Appellant Pro Se.     James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sergio Barrios appeals the district court’s order denying

his     motion     for    reduction       of    sentence           under      18    U.S.C.

§ 3582(c)(2) (2012).            We have reviewed the record and find no

reversible       error.    Accordingly,        we   deny      Barrios’        motion   for

appointment of counsel and affirm for the reasons stated by the

district         court.          United        States         v.        Barrios,        No.

1:97-cr-00249-LMB-2 (E.D. Va. filed July 24, 2015 & entered July

27, 2015).       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented         in   the    materials

before    this    court   and    argument      would    not    aid      the   decisional

process.



                                                                                   AFFIRMED




                                          2